Detailed Action
The following is a non-final rejection made in response to an election received on May 23rd 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Species A, in the reply filed on May 23rd 2022 is acknowledged. Claims 1-9 are considered to embody the elected invention
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2006/0144279 (hereinafter “SHOCK TUBE SYSTEMS INC”, “STS”, or “the reference”).
Regarding claim 1, STS teaches a shock tube package system comprising:
a coreless bundle of shock tubing (20); and
an outer covering (28) disposed about the periphery of the bundle of shock tubing, the outer covering being made from a flexible or elastic material (see para. [0028]1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claims cited in this section are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2006/0144279 (hereinafter “SHOCK TUBE SYSTEMS INC” or “STS”) further in view of US Pub. No. 2010/0018426 (hereinafter “KIRKHAM).
Regarding claims 2-5 and 7-9, STS teaches a shock tube package system comprising a coreless bundle of shock tubing; and an outer covering disposed about the periphery of the bundle of shock tubing, the outer covering being made from a flexible or elastic material (as discussed in the previous section of this action), but fails to teach that the outer covering is a textile material that includes a first and second end such that the second end has a neck portion that can move from a first size to a second size after the shock tubing is inserted. STS also fails to teach that this outer covering is coupled to an initiator device by way of a removable strap or an elastic member that is/are integral to the outer covering.
While STS does not teach an outer covering that meets the definition set out by these claims, such an outer covering is not a novel advance when considering the prior art as a whole.
	Kirkham discloses explosive deployment bags that “are equipped with explosives deployment materials that are usable for explosive breaching activities” (see para. [0004]). These bags include a chamber that is considered to be capable of carrying a bundle of shock tubing (see Figs. 1 and 3). The body of the bags are made of a flexible textile material (see Fig. 3 and para. [0024]) and include a first end (i.e. the bottom of the bag) and a second end (i.e. the top of the bag) that has an opening which may be opened and closed by a flexible cord (120). The second end may be considered to be a ‘neck portion’ since the size of its opening is adjustable between a first size (e.g. opened) to a second size (e.g. closed) after an item, such as a bundle of shock tubing, is inserted into the bag. Kirkham also discloses an initiator device (131) that may be coupled to the bag (see Fig. 2) by way of a set of elastic straps (130) that are integral to the body of the bag (see para. [0033]).
	Based on what was known at the time of filing, it would have been obvious to simply combine the shock tubing of STS with the outer covering / bag taught by Kirkham under the motivation of providing a readily available bag “specifically configured for carrying explosives breaching materials.” (see para. [0004])
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	


	
	
	
	
	


    
        
            
    

    
        1 “The outer covering 28 may be a shrink-wrap or other type polymeric film envelope that surrounds the outer edges of the end plates 26a, 26b and tubing coil 22.”